DETAILED ACTION
Election/Restriction
                                                  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims appeared to be generic to the following disclosed patentably distinct species:
Group 1: Species 1 drawn to Fig. (1-7) (rectangular section with curved sides that are extended into four sided pyramidal shape top section); Fig. (20-21) (rectangular section with two curved or concave lateral sides and two flat lateral sides that are extended into a four sides pyramidal shape top section); Fig. (22-23) (rectangular section with curved or concave lateral sides that are extended into four sides pyramidal shape top section); Fig. 26 (rectangular section with two curved or concave lateral sides and  two flat lateral sides that are extended into a four sides pyramidal shape top section).

Group 2: Species 2 drawn to Fig. (16-17) (triangle section with curved or concave lateral sides that are extended into three sides pyramidal shape top section); Fig. (18-19) (triangle section with flat lateral sides that extend into three sides pyramidal shape top section); Fig. (24) (triangle section with curved or concave lateral sides that are extended into a three sides pyramidal shape top section); Fig (25) (triangle section with flat lateral sides that are extended into a three sides into a three sides pyramidal shape top section).
Group 3: Species 3 drawn to Fig (27) (rectangular section with flat lateral sides); Fig. 28 (rectangular section with concave or curved lateral sides); Fig. (31) (rectangular section with flat lateral sides); Fig. (32) (rectangular section with10 concave or curved lateral sides).

Group 4: Species 4 drawn to Fig. (29) (triangle section with flat lateral sides); Fig. 30 (triangle section with concave or curved lateral); Fig. (33) (triangle section with flat lateral sides); Fig. (34) (triangle section with concave or curved lateral sides).

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species: For example, a head with a single unit body with an external geometrical shape having a tridimensional rectangular section with curved or concave lateral sides that are extended continuously into a four-sided pyramidal shape top section ; a head with a single unit body with an external geometrical shape having a tridimensional triangle section with curved or concave lateral sides that are extended continuously into a three sides pyramidal shape top section; a single unit body with an external geometrical shape having a tridimensional triangle section with flat lateral sides that are extended continuously into a three sides pyramidal shape, etc. The head geometry is different in the four group (1-4) representing species (1-4) and requires different search strategies and different search queries (For example, specific geometry keywords and synonyms representing shape of each species). In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
a. The inventions have acquired a separate status in the art in view of their different classification;
b. The inventions have acquire a separate status in the art due to their recognized divergent subject matter;
c. The inventions require a different field of search (for example, searching search queries);
d. The prior art applicable to one invention would not likely be applicable to another invention; 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772